On the application to dissolve the attachment, Mrs. Irwin contended that because of conditions and restrictions upon her ownership of the hotel property, she was as a matter of law in nowise responsible for any negligence that may have existed with respect to its construction or maintenance at the time of the fire, and hence could not (as she insists) be lawfully found to be a debtor of the plaintiff in attachment.
The foregoing opinion as prepared by the Chief Justice rules in effect that such contention as to non-liability was not a proper matter for consideration by the judge on the issue as to removal of the attachment; and, as I understand the opinion, it states the rule as one that would be applicable to all hearings for grant or removal of an attachment under the fraudulent debtors' attachment act. To this I cannot agree. Under the fraudulent debtors' *Page 462 
act, the very ground of attachment is fraud, or alleged fraud, and therefore it seems to me that on the hearing before the judge evidence of non-liability would be admissible equally with any other fact or circumstance that would tend to refute the charge of fraud. Code, §§ 8-401, 8-403, 8-405.
As a matter of fact, if the defendant could show that he is not indebted to the plaintiff at all, this, it seems, would be very strong if not conclusive, evidence that the alleged transfer or conveyance was not fraudulent. Of course, the admission and consideration of evidence of this nature on the hearing before the judge would not affect the final trial or verdict under the declaration in attachment, and it would be admissible even before the judge only for the purpose of illustrating the issue as to fraud.
The decision in Sutton v. Cook, 159 Ga. 505
(126 S.E. 473), is not, in my opinion, authority for the proposition that such evidence is not relevant at all upon such a hearing before the judge. In that case the indebtedness was admitted. The defendant in attachment filed an application for removal, and merely alleged therein various facts and circumstances for the purpose of illustrating that he had not acted fraudulently in making the transfer or conveyance that was assailed by the plaintiff in attachment, and alleged nothing as an ultimate defense. A general demurrer to this application was filed; and it was apparently insisted thereunder that the application did not constitute a good defense to the alleged claim of indebtedness, and for that reason was insufficient as an application for removal. As I understand the decision, it simply held that an application for removal is not fatally defective and subject to demurrer, merely because it does not set forth a defense to the alleged claim of indebtedness; but that, on the contrary, it would be good against general demurrer if it alleges any facts showing "why such attachment should not have been issued or should be removed." In other words, it was held only that a defense to the alleged claim of indebtedness is not one thatmust be made in an application for such removal; and there was no ruling whatever to the effect that such defense could not be made therein as against the charge of fraud. Moreover, the latter question was in no way presented for decision, and anything that might have been said regarding it would have been a mere dictum. The decisions in Dobbs v. The Justices, 17 Ga. 630 (3), andIrvin v. *Page 463 Howard, 37 Ga. 18 (6), do not in my opinion have any bearing upon this question.
Notwithstanding the views that I have just expressed touching what I think should be the general rule as to proof of non-liability upon such a hearing — that is, that such evidence would be admissible for the purpose of refuting the charge of fraud but for that purpose only — it appears that the parties in the instant case stipulated that, for the purpose of the hearing on the motion to remove the attachment, no evidence would be introduced to prove either the bona fides or the fraudulent nature of any transfer of property, and that the sole contention of the defendant in attachment was that there is no liability on the part of the defendant for the homicide of the plaintiff's daughter.
As I construe this statement, the defendant sought to remove the attachment merely by showing non-liability, entirely apart from any question of fraud. I agree with the Chief Justice and those concurring with him, that the attachment could not be removed by such proof alone. Furthermore, all issues as to the bona fides or the fraudulent nature of the transfer having been eliminated by the parties for the purpose of the hearing, I agree also that the judgment of the trial court should be affirmed, even though the reasons stated for such affirmance may be different from those given by the trial judge in his order.Coker v. Atlanta, 186 Ga. 473 (1), 475 (198 S.E. 74).
I am authorized to say that this special concurrence represents the views of Justice Head.